     Case 2:18-cv-08569-RGK-PJW Document 9 Filed 10/09/18 Page 1 of 3 Page ID #:96



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
6    Assistant United States Attorney
     Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391
9         Facsimile: (213) 894-0142
          E-mail:    John.Kucera@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CV 18-8569-RGK
15
16              Plaintiff,
                                              NOTICE OF RELATED CASES
17                    v.                      PURSUANT TO LOCAL RULE 83-1.3.1

18   €1,680,028.85 IN BANK FUNDS
     SEIZED FROM FIO ACCOUNT ‘2226;
19   £60.98 IN BANK FUNDS SEIZED FROM
     FIO ACCOUNT ‘2231; AND $72.87 IN
20
     BANK FUNDS SEIZED FROM FIO
21   ACCOUNT ‘2230,

22              Defendants.
23
           Pursuant to Local Rule 83-1.3.1, notice is hereby given that
24
     this case is related to the following pending cases:
25
           1.   Case number CV 18-6742-RGK, In the Matter of the Seizure of
26
     Any and All Funds Held in Republic Bank of Arizona Account XXXX1889;
27
     XXXX2592, XXXX1938, XXXX2912, and XXXX2500.
28
     Case 2:18-cv-08569-RGK-PJW Document 9 Filed 10/09/18 Page 2 of 3 Page ID #:97




 1         2.   Case Number CV 18-8420-MRW, United States of America v.

 2   $1,546,076.35 IN BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA

 3   ACCOUNT ‘1889, et al.

 4         3.   Case number CV 18-8423, United States of America v.

 5   $404,374.12 in Bank Funds Seized from National Bank of Arizona

 6   Account ‘0178, et al.

 7         4.   Case number CV 18-8551, United States of America v. Real

 8   Property Located in San Francisco County, California.

 9         5.   Case number CV 18-8565, United States of America v.

10   $16,500,000.00 in Bank Funds Seized from K&H Account ‘1210.

11         6.   Case number CV 18-8566, United States of America v.

12   $5,462,027.17 in Bank Funds Seized from Compass Bank Account ‘3873,

13   et al.

14         7.   Case number CV 8568-JFW, United States of America v.

15   $359,527.06 Seized from Compass Bank Account ‘3825, et al.

16         8.   Case number CV 18-8577-SJO, United States of America v.

17   €3,213,937.81 in Bank Fund Seized from Fio Account ‘4194, et al.

18         9.   Case number CV 18-8570-DDP, United States of America v. Any

19   and All Funds in ‘K000 K, et al.

20         10. Case number CV 18-8578-ODW, United States of America v.

21   $3,374,918.61 in Bank Funds Seized from Prosperity Bank Account

22   ‘7188.

23         11. Case number CV 18-8579, United States of America v.

24   $689,884.48 Seized from First Federal Savings & Loan of San Rafael

25   Account ‘3620, et al.

26   / / /

27   / / /

28



                                             2
     Case 2:18-cv-08569-RGK-PJW Document 9 Filed 10/09/18 Page 3 of 3 Page ID #:98




 1         12. Case number CV 8588-RGK, United States of America v.

 2   $699,940.00 in Bank Funds from ING Bank ‘7684, et al.

 3         13. Case number 18-8592, United States of America v. Various

 4   Internet Domain Names.

 5    Dated: October 9, 2018               NICOLA T. HANNA
                                           United States Attorney
 6                                         LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
 7                                         Chief, Criminal Division
 8                                         STEVEN R. WELK
                                           Assistant United States Attorney
 9                                         Chief, Asset Forfeiture Section
10
11                                         ____/s/John J. Kucera________
                                           JOHN J. KUCERA
12                                         Assistant United States Attorney
13                                         Attorneys for Plaintiff
14                                         United States of America

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             3
